                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                          UNITED STATES DISTRICT COURT                                 May 07, 2021
                           SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                               HOUSTON DIVISION

RONALD JAMES HAMILTON,                         §
                                               §
        Petitioner,                            §
VS.                                            §    CIVIL ACTION NO. 4:15-CV-1996
                                               §
BOBBY LUMPKIN,                                 §
                                               §
        Respondent.                            §

                                           ORDER

      Petitioner Ronald James Hamilton has filed a Motion to Amend Initial Petition for Writ of

Habeas Corpus. (Docket Entry No. 51). Respondent Bobby Lumpkin does not oppose the motion.

(Docket Entry No. 53). Accordingly, the Court GRANTS Hamilton’s motion.

      The Clerk will provide copies of this Order to the parties.

      SIGNED on May 7, 2021 at Houston, Texas.



                                                    _________________________________
                                                       _____
                                                          ____________
                                                                    _________________
                                                                                   _ _______
                                                          ALFRED
                                                          A FR
                                                          AL        H.. BENNETT
                                                                RED H   BE ENNET
                                                                             NNET
                                                                             NN ETT T
                                                    UNITED
                                                        TED STATES DI  DISTRICT
                                                                         IST
                                                                          S RICT JUDGE
